Citation Nr: 1717542	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO. 12-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure ionizing radiation exposure.

2.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure and ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for the claimed disabilities.

In September 2014, the Board remanded the Veteran's claims for additional development. His claims have since returned to the Board for further consideration.


FINDINGS OF FACT

1. Colon cancer was not shown in service or many years after service; and, the preponderance of the evidence fails to establish it is related to service, to herbicide agent exposure, or to ionizing radiation exposure.

2. Prostate cancer was not shown in service or many years after service; and, the preponderance of the evidence fails to establish it is related to service, to herbicide agent exposure, or to ionizing radiation exposure.


CONCLUSIONS OF LAW

1. The criteria for colon cancer, to include as due to toxic herbicide and ionizing radiation exposure, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for prostate cancer, to include as due to toxic herbicide and ionizing radiation exposure, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim(s) decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, in August 2014, the Board remanded the colon and prostate cancer service connection issues to the AOJ for additional development. The Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).


III. Herbicide Agent Exposure

Service connection may be granted on a presumptive basis for certain diseases, including prostate cancer, associated with exposure to herbicide agents. 38 C.F.R. § 3.307(a)(6).

A Veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops certain diseases to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, a Veteran may establish service connection with proof of direct causation. 38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Department of Defense has identified that certain units, specifically Battalions of the 2nd and 7th Infantry Divisions, were operating in or near the Korean DMZ during the qualifying time period. See VA's Adjudication Procedural Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p). Veterans assigned to one of these units during the qualifying time period will be presumed to have been exposed to herbicide agents. Id. If, however, a veteran was not a member of an identified unit, but nevertheless alleges exposure during the qualifying time period, VA's Adjudication Procedural Manual, M21-1MR, directs that a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of location of a veteran's unit(s). Id.

The Veteran contends that service connection is warranted for prostate cancer and colon cancer. He asserts that these diseases were incurred in service due to Agent Orange exposure near the Korean Demilitarized Zone (DMZ).

Here, the Veteran contends that he served in a unit located near the Korean DMZ from 1967 to June 1968. He alleges that in the course of his work on the roads in the DMZ and in the camps along the DMZ, he was exposed to Agent Orange. As support for his assertions, the Veteran submitted a certificate for commendable participation in operational missions along the DMZ, dated August 1967.

Personnel records show that the Veteran was stationed in Korea from May 23, 1967 to June 22, 1968, in the 11th Engineer Combat Battalion. The records are unclear regarding the Division to which the Veteran's Battalion belonged. The discharge report (DD Form 214) notes that the Veteran's last assignment before discharge from active duty was in the 1st Division. A service treatment record (STR) from October 1967, however, contains a stamp from the 2nd Division, which is on the list of presumptively-exposed units. Finally, the record of assignments, which lists the Veteran's assignments in chronological order, does not note the Division to which the Veteran's Battalion was attached.

In May 2011, the RO submitted a Joint Services Records Research Center (JSRRC) request for records to determine whether the Veteran was assigned to a qualifying unit. A June 2012 memorandum indicates that the JSRRC determined that the information required to verify Agent Orange exposure was insufficient to send to the JSRRC. The JSRRC further determined that all procedures to obtain the information were exhausted, that the Veteran's personnel records and STRs are negative for herbicide exposure, and that exposure cannot be conceded.

After the September 2014 remand, VA queried the Defense Personnel Records Information Retrieval System (DPRIS) regarding the Veteran's exposure. DPRIS reviewed the 1968 unit history submitted by the 11th Engineer Battalion. The history documents that during 1968, the Battalion was located at Camp Red Cloud, Uijongbu, Korea, approximately 19 miles from the DMZ. DPRIS stated that the history does not document the use, storage, spraying, or transportation of herbicides to include Agent Orange. In addition, the history does not mention or document any specific duties performed by the unit members along the DMZ.

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for colon cancer or prostate cancer as due to herbicide exposure. This follows because the there is no evidence the Veteran was involved in the use, storage, spraying, or transportation of herbicide agents to include Agent Orange, nor is there any evidence that the Veteran served at the DMZ.

The Veteran's claim for service connection for colon cancer also fails on a second aspect of the claim. Specifically, § 3.309(e) provides a list of diseases which will be service-connected on a presumptive basis if the Veteran was exposed to herbicides during service. While the list is extensive, it does not include colon cancer. Thus, presumptive service connection cannot be presumed for colon cancer. Furthermore, the Veteran has not submitted, and the Board is not aware of, any medical evidence linking herbicide exposure to colon cancer.

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's service records, there is no evidence of exposure to Agent Orange in the Veteran's records to satisfy evidence of a direct service connection to colon cancer, or evidence of a presumptive service connection to prostate cancer. See 38 C.F.R. § 3.102.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for a colon cancer as due to Agent Orange exposure and for prostate cancer as due to Agent Orange exposure. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001);.

IV. Ionizing Radiation Exposure

The September 2014 decision remanded the case for additional development for exposure to ionizing radiation in service.

VA regulation provides for service connection for radiation exposed veterans on three different legal bases. The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d). The second is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease as provided in 38 C.F.R. § 3.311. A veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct-incurrence basis. Combee, 34 F. 3d 1039.

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Additionally, service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Davis v. Brown, 10 Vet. App. 209, 211 (1997). First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans, to include cancers of the prostate and colon. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). Second, "radiogenic diseases" such as prostate and colon cancer may be service connected pursuant to 38 C.F.R. § 3.311. Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device. 38 C.F.R. § 3.309(d)(3)(ii).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation. Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation. These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service. All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes colon cancer and prostate cancer.  

Third, and notwithstanding the above, the United States Court of Appeals for Veterans Claims (Court) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee, 34 F. 3d at 1043.

With regard to the presumptive provisions of 38 C.F.R. § 3.309(d), colon cancer is among the diseases listed for diseases specific to radiation-exposed veterans. See 38 C.F.R. § 3.309(d)(2). However, the Veteran does not meet the definition of a radiation-exposed veteran for these purposes because he did not participate in a radiation-risk activity. The evidence, including the Veteran's statements and service records, do not show participation in nuclear bomb testing, service during an earlier time period in Japan during the atomic bomb use, or service in any of the specific locations set forth in the regulations. See 38 C.F.R. § 3.309(d)(3). Thus, service connection is not warranted under these presumptive provisions.

A March 2016 letter from the Defense Threat Reduction Agency (DTRA) stated "A review of his service record and Census Report, Volume II, 167 through 1974 (DNA Report 6330E-2) indicates no participation in U.S. underground nuclear weapons tests" for the Veteran.

A November 2016 letter from the US Army Public Health Center at the Department of the Army stated that the Army could not verify they Veteran's participation in a "radiation risk activity." According to the letter, a review of his records does not indicate that the Veteran participated in a radiation risk activity as defined in 38 C.F.R. § 3.309(d)(3)(ii).

The Board notes that the Veteran's STRs contain a note that the Veteran was exposed to ionizing radiation. According to note in the STRs, record of exposure (DD Form 1141) is on file at the Occupational Health Service, Building 319, at Fort Belvoir, Virginia. However, there was no DD 1141 incorporated into the Veteran's VBMS folder.

The U.S. Army Dosimetry Center is the Army's repository for historical records of
occupational radiation dosimetry. As stated in the response from the U.S. Army Dosimetry Center, dated on July 12, 2012, there are no unclassified records of the Veteran being occupationally exposed to ionizing radiation. Upon inquiry, the Army stated that it could not furnish a DD 1141 for the Veteran. Because of the low exposure potential for his duties, the Army stated the Veteran did not require monitoring.

The letter stated that based on a review of the job history, records provided, the information provide, other historical documents, and the fact that the Veteran was not on a radiation monitoring program, it was unlikely that Veteran received a radiation dose exceeding 5 mSv y-1 (0.5 rem y-1) - the annual exposure limit for the general population during the period under consideration. 

Service connection is not warranted under 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation. As there is no concession of exposure of the Veteran  to ionizing radiation, there is no requirement that the claims file be forwarded to the Under Secretary of Health for review.

Furthermore, according to the Health Physics Society position statement PSO10-1, Radiation Risk in Perspective, revised in August of 2004, which states that in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources. The position statement further states that there is substantial and convincing scientific evidence for health risks following high-dose exposures, however, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.

Finally, as to the direct service connection theory under Combee, after review of the substantial lay and medical evidence of record, the Board determines the preponderance of the evidence is against the Veteran's claim. Overall, the evidence, including the response from DTRA advising that they had no evidence to show that the Veteran experienced exposure to ionizing radiation, and the response from the Department of the Army, U.S. Army Medical Command advising that they found no evidence of extended exposure of the Veteran to ionizing radiation sufficient enough to cause any medical conditions as a result of exposure to ionizing radiation, supports that the Veteran's colon and prostate cancer are not related to his radiation exposure during service. Thus, the nexus element of the claim is not substantiated to an equipoise standard.

Based on the indication that the Veteran was not exposed to ionizing radiation in service, no further development of the claim remained necessary, to include obtaining a medical opinion regarding the likely etiology of the Veteran's cancers.

Accordingly, the Board finds that the most probative evidence is against a finding that the Veteran was, in fact, exposed to ionizing radiation in service, nor does the evidence reflect that he participated in a radiation risk activity as defined by 38 C.F.R. § 309(d). As such, the Board must conclude that the Veteran is not entitled to a regulatory presumption of service connection for either colon cancer or prostate cancer.

Moreover, the competent evidence does not show that the Veteran's colon cancer or prostate cancer had onset in service, manifested within one year post service, or are otherwise related to service. In this regard, as noted above, prostate cancer was not diagnosed until 1996, which is more than 26 years following separation from service; and colon cancer was not diagnosed until 1998, which is more than 28 years following separation from service. Further, the record does not show that the cancers were related to service for reasons other than alleged ionizing radiation exposure.

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's service records, there is no evidence of exposure to Agent Orange in the Veteran's records to satisfy evidence of a direct service connection to colon cancer, or evidence of a presumptive service connection to prostate cancer. See 38 C.F.R. § 3.102.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable and the claims must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure and ionizing radiation exposure, is denied.

Entitlement to service connection for colon cancer, to include as due to herbicide exposure and ionizing radiation exposure, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


